 CONOCO CHEMICALS CO.39Conoco Chemicals Company, Division of Conoco,Inc.andLocal853, InternationalChemicalWorkers Union. Case 5-CA-160859 April 1985DECISION AND ORDER REMANDINGBY CHAIRMAN DOTSON AND MEMBERS.,,HUNTER AND DENNISOn 16 February 1984 the Regional Director forRegion 5 of the National Labor Relations Boardissued a complaint and notice of hearing in theabove-entitled proceeding.The complaint allegesthatRespondent Conoco Chemicals Company hasengaged in and is engaging in certain unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act by refusing tobargain collectively and in good faith with the rep-resentative of its employees.In substance, the complaint alleges that Local853, the Union, was certified as the exclusive col-lective-bargaining representative of the unit em-ployees on or about 22 March 1977, and has beenrecognized as such by the Respondent since thattime. The parties' latest collective-bargaining agree-ment iseffective for the period from 1 July 1983 to1July 1985. On or about 13 July 1983 and again onor about 10 January 1984 the Union requested thattheRespondent supply certain information con-cerning the processing of a grievance to arbitra-tion.The grievant, John Dornbush, had earlierbeen suspended on the Respondent's conclusionthat he had misrepresented his overtime records.The complaint alleges that the specific informationrequested by the Union was the "names of the wit-nesses who stated [to Respondent that] Mr. Dorn-bush was not in early" on the day the grievant wassaid to have falsified the overtime records. Thecomplaint alleges that this information was neces-sary for and relevant to the Union's performance ofits duties as the exclusive representative of the unitemployees. It is further alleged that since approxi-mately 10 January 1984 the Respondent has failedand refused to supply the Union with the specifiedinformation, thereby violating Section 8(a)(5) and(1).By answer filed 2 March 1984 the Respondentadmitted in part and denied in part the complaint'sallegations.On 16 July 1984 the Respondent filed directlywith the Board a Motion for Summary Judgmentwith exhibits attached. On 20 July 1984 the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why the Re-spondent'sMotion for Summary Judgment shouldnot be granted. On 17 August 1984 the GeneralCounsel filed a brief in opposition to the Respond-ent'smotion and a Cross-Motion for SummaryJudgment with exhibits attached, and the Unionfiled an answer to the Respondent's motion and aCross-Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingRuling on the Motions for Summary JudgmentThe Respondent arguesin itsMotion for Sum-mary Judgment that the Union's original requestfor information pursuant to the processing of Dorn-bush's grievance involved a number of matters in-cluding the names of witnesses and copies of anystatements given by them to the Respondent. TheRespondent complied with the Union's informationrequest except as to these two matters. The Re-spondent contends that it is not required to submiteither the names of witnesses or their statementsbecause of the likelihood that the Union and/orDornbush would harass and intimidate the wit-nessesif identified.'The Respondent argues thatthe Union has demonstrated a pattern of violenceand coercion directed toward those who oppose itsviews, and it produced copies of court documentsto support its contention. The documents show thatduring a 1977 strike against the Respondent theUnion was found in contempt of a state circuitcourt's consent order enjoining the Union and itsmembers from engaging in acts of violence and in-timidation against the Company. Another courtdocument states that during the same strike Dorn-bush was found guilty of causing malicious destruc-tion to the Respondent's property and ordered topay a $100 fine. Given this background of unionharassment and coercion the Respondent concludesthat it has a reasonable basis for refusing to identifyitswitnesses and that it is within an exception tothe obligation of an employer to furnish requestedinformation to the collective-bargaining representa-tive.In response to the Respondent's motion, theGeneralCounsel argues that the Respondent'spapers submitted to the Boardraise issuesof mate-rialfactwhich require a hearing for resolution.Most notably, he contends that the Respondent'sclaim concerning the likelihood of harassment of'Although the Respondent insists that the Union is seeking the wit-nesses' statements as well as their identities in this proceeding,the onlyinformation sought by the Union which is a subject of the complaint isthe names of the witnesses In its brief the Union admits that,although itsoriginal request included witness statements, it is no longer seeking pro-duction of such documentsClearly theRespondent is not required to furnish witness statementsSee Anheuser-Busch. Inc,237 NLRB 982 (1978). We adhere to the specif-ic language of the complaint with respect to the nature of the requestedinformation in this case275 NLRB No. 9 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe witnesses is open to serious doubt. There is norecord of coercive conduct engaged in by theUnion or by Dornbush alone between the time ofthe strike in 1977 and the present grievance whicharose in 1983. Thus the claim of a demonstratedpattern of violence and coercion is alleged to bewithout basis. Further, the General Counsel con-tends thatDornbush's conviction for maliciousproperty destruction was either withdrawn or notpursued by the state on appeal, although no sup-porting evidence was offered for this claim. TheGeneral Counsel concludes that the Respondenthas not offered convincing evidence that there isan imminent danger of harassment and intimidationshould the witnesses be identified. In addition, theGeneralCounsel argues that the Respondent'sdenial of the necessity and relevance of the re-quested information in its answer to the complaintplaces these matters in issue and is further cause fora hearing. He contends that the necessity and therelevance of the identification of witnesses relate tothe Union's further evaluation of the grievance andto its preparation for arbitration.In its response to the Respondent's motion, theUnion argues that its behavior in 1977 does notprovide any supporting evidence for the presentclaim that the witnesses would be threatened andharassed if identified. It also contends that the in-formation is relevant to and necessary for theUnion's performance of its grievance-processingobligations, especiallywith regard to preparationfor the arbitration hearing. On these grounds theUnion moves for summary judgment. The GeneralCounsel alsomoves alternatively for summaryjudgment for reasons similar to the ones offered bythe Union.It is a settled principle that for summary judg-ment to be appropriate the record must show thatthere is no genuine issue as to any material fact andthat the moving party is entitled to judgment as amatter of law. See, e.g.,StephensCollege,260NLRB 1049, 1050 (1982).In the present proceeding, the Respondent claimsthat, if identified, its witnesses would be threatenedand coerced by the Union and/or Dornbush, and itoffers evidence of past conduct of the Union anditsmembers which allegedly demonstrates a capac-ity for such behavior. As the General Counselargues, the Respondent's evidence is not conclusivewith regard to a present danger of witness harass-ment. However, the claim and the supporting evi-dence do raise factual issues with serious ramifica-tions.Further, should the likelihood of witness co-ercion be established at the hearing, the necessityand relevance of the requested information wouldrequire further inquiry.Based on the foregoing, we conclude that factualissues are presented in this case which can best beresolved through the conduct of a hearing. Ac-cordingly, theMotion and the Cross-Motions forSummary Judgment are denied.2ORDERIt is ordered that the Respondent's Motion forSummary Judgment be denied.IT IS FURTHER ORDERED that the Cross-Motionsfor Summary Judgment of the General Counseland the Charging Party be denied.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 5for further appropriate action.2 In his brief to the Board the General Counsel requested that severalof the exhibits which the Respondent submitted with its summary judg-ment motion be struck from the record Given our decision above, wesee no need to consider the request at this time The General Counsel isgranted leave to renew the request before the administrative law judge